DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 09/28/2020.  Claims 1–20 are presently pending and are presented for examination.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). However, a certified copy of parent Application No. PCT/KR2019/009978, filed on 08/08/2019, has not been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “…a processor configured to: …a memory configured to store…” The “a memory…” is in parallel with the other limitations under “a processor configured to: …” but “a processor configured to a memory…” is not clear. The “a memory…” limitation should be rewritten to be in parallel (same indentation) with “a processor configured to…”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. 	communication unit in claim 1;
The structure of the communication unit is not explicitly disclosed in the Specification. There are several “communication unit” described in described in para 0147-0155 of the Specification, while it is not clear which “communication unit(s)” is (are) the communication unit recited in claim 1. 
b.	interface unit in claim 1;	
The structure of the interface unit is not explicitly described in the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “a communication unit configured to receive…” and “an interface unit configured to receive…”. The “communication unit” and “interface unit” invoke 112(f), where structure, material or act must be given in the specification for the communication unit to perform the function of receiving map information and the interface unit to perform the function of receiving sensing information. The specification lacks detailed description of the communication unit and interface unit. It is not obvious to one of ordinary skill in the art what the communication unit or interface unit is, what the advantages of using a communication unit or interface unit are and how map information/sensing information is received by the communication unit or interface unit. Therefore the specification lacks written description to support the limitation of a communication unit or an interface unit.
Claims 2-15 are rejected in virtue of their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “…based on a type of information stored in the first memory…” which is ambiguous. By adding “type”, the otherwise definite term “information” becomes indefinite, i.e. it is not clear what “type of information” is referring to. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “…based on information stored in the first memory…” for the purpose of examination.
Claim limitations “communication unit” and “interface unit” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts or performing the entire claimed function and to clearly link the structure, material or acts to the function. The “communication unit” and “interface unit” are recited in the claim as having the function of receiving map information and receiving sensing information. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claims 2-15 are rejected in virtue of their dependency on claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
101 Analysis – Step 1
Claim 1 is directed to a path providing device (i.e., an apparatus).  Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites: 
A path providing device configured to provide a path information to a vehicle, comprising: 
a communication unit configured to receive, from a server, map information including a plurality of layers of data ; 
an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from an image sensor; 
a processor configured to: 
identify a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information, 
determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information,  
generate autonomous driving visibility information and transmit the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path, and 
update the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous driving visibility information; and 
a memory configured to store information used to determine and update the optimal path, and divided into a plurality of storage spaces, 
wherein the processor is configured to store, upon receiving a plurality of map information generated by different map information suppliers, the plurality of map information separately in the plurality of storage spaces.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “identifying...”, “determining…”, “generating…”, “updating…” and “storing…” in the context of this claim encompasses a person (driver) looking at data collected, forming a simple judgement and remembering the information received. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A path providing device configured to provide a path information to a vehicle, comprising: 
a communication unit configured to receive, from a server, map information including a plurality of layers of data ; 
an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from an image sensor; 
a processor configured to: 
identify a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information, 
determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information,  
generate autonomous driving visibility information and transmit the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path, and 
update the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous driving visibility information; and 
a memory configured to store information used to determine and update the optimal path, and divided into a plurality of storage spaces, 
wherein the processor is configured to store, upon receiving a plurality of map information generated by different map information suppliers, the plurality of map information separately in the plurality of storage spaces.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “receiving…” “receiving...” and “transmitting...” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor/memory) to perform the process. In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the identifying, determining… steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “transmitting…” step is an insignificant extra-solution activity which amounts to “necessary data gathering and outputting” (see MPEP 2106.05(g)) and cannot provide an inventive step. Lastly, the “processor”, “memory”, “communication unit” and “interface unit” merely describe how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The processor, memory and the units are recited at a high level of generality and merely automates the evaluating step. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle controller to perform the evaluating... amounts to nothing more than applying the exception using a generic computer component.  Generally applying an exception using a generic computer component cannot provide an inventive concept.  And as discussed above, the additional limitations of “receiving…”, “receiving...” and “transmitting...” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The additional limitations of “receiving...” and “transmitting...” are well-understood, routine, and conventional activities because the background recites that the steps are all conventional data collection and transmitting steps, and the specification does not provide any indication that the processor, memory and units are anything other than a conventional computing apparatus within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.  Hence, the claim is not patent eligible. 
As per Claim 16.
	Claim 16, a process claim, includes limitations analogous to claim 1 an apparatus claim.
Accordingly, 16 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claims 2-15 and 17-20.
Dependent claims 2-15 and 17-20 do not recite any further limitations that cause the claims to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-15 and 17-20 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1 and 16. 
Therefore, claims 1-20 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US20220122457) in view of Ukai (US20220003570).
As to claims 1 and 16, Patel teaches a path providing device configured to provide a path information to a vehicle and a path information providing method, comprising: 
a communication unit configured to receive, from a server, map information including a plurality of layers of data (see at least Patel para 0039 for data 134 storing detailed map information and navigation system 168 used by computing device 110 to determine and follow a route to a location, para 0036 for computing device 110 including wireless network connection 156 (e.g. BLUETOOTH, WiFi, et al.) to communicate with other computing device such as client computing devices and server computing devices; para 0033 for data 134 may be retrieved, stored by a processor in a database as a table having a plurality of fields and records); 
an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from an image sensor (see at least Patel 0042 for perception system for detecting objects external to the vehicle, the perception system including lasers, sonar, radar, camera, et al.); 
a processor (see at least Patel para 0033-0034 for processor and computing device) configured to: 
identify a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information (see at least Patel para 0040 for determining the vehicle’s relative or absolute position on a map or on the earth and laser based localization system, camera based localization for identify the location of the vehicle, para 0039 for map information of lane lines, para 0052 for a video generated with vehicle and surroundings, also see Fig. 6 and Fig. 8), 
determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information (see at least Patel para 0064 for trajectory of the vehicle to perform lane change, Fig. 9, also see para 0011 and 0067),  
generate autonomous driving visibility information and transmit the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path (see at least Patel para 0054-0058 for video display system capturing imagery of vehicle’s environment and generating and displaying a video), and 
update the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous driving visibility information (see at least Patel para 0064 for upon the vehicle’s surrounding being cleared of objects which are preventing a lane change, the projected trajectory is updated to show the locations of where the vehicle will perform the lane change, Fig. 9); and 
a memory configured to store information used to determine and update the optimal path, and divided into a plurality of storage spaces (see at least Patel para 0031 for memory stores information accessible by processors including instructions and data, the memory may be a hard drive, memory card, ROM, RAM, et al.; also see Fig. 1), 
Patel does not teach wherein the processor is configured to store, upon receiving a plurality of map information generated by different map information suppliers, the plurality of map information separately in the plurality of storage spaces.
However, in the same field of endeavor, Ukai teaches the information amount of the high accuracy map stored in the map storage is smaller than the information amount of the control map data, the control map data is stored in the second map storage (see at least Ukai para 0015), the control map data is obtained by adding information to the map data store in the map storage (see at least Ukai para 0016).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path providing device and method disclosed by Patel to include wherein the processor is configured to store, upon receiving a plurality of map information generated by different map information suppliers, the plurality of map information separately in the plurality of storage spaces as disclosed by Ukai to read map data faster and make it possible to perform highly accurate vehicle control (Ukai, para 0015-0016).
As to claims 2 and 17, Patel in view of Ukai teaches the path providing device of claim 1 and the method of claim 16.
Patel does not teach wherein the processor is further configured to: store first map information received from a first map information supplier in a first storage space among the plurality of storage spaces, and store second map information received from a second map information supplier in a second storage space among the plurality of storage spaces.
However, in the same field of endeavor, Ukai teaches the information amount of the high accuracy map stored in the map storage is smaller than the information amount of the control map data, the control map data is stored in the second map storage (see at least Ukai para 0015), the control map data is obtained by adding information to the map data store in the map storage (see at least Ukai para 0016).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path providing device and the method disclosed by Patel to include wherein the processor is further configured to: store first map information received from a first map information supplier in a first storage space among the plurality of storage spaces, and store second map information received from a second map information supplier in a second storage space among the plurality of storage spaces as disclosed by Ukai to read map data faster and make it possible to perform highly accurate vehicle control (Ukai, para 0015-0016).
As to claims 3 and 18, Patel in view of Ukai teaches the path providing device of claim 2 and the method of claim 17.
Patel does not teach wherein the processor is further configured to: determine a storage space to store the plurality of map information, based on a capacity of the received plurality of map information.
However, in the same field of endeavor, Ukai teaches the information amount of the high accuracy map stored in the map storage is smaller than the information amount of the control map data and the control map data is stored in the second map storage, and the storage capacity necessary for storing the map data can be reduced (see at least Ukai para 0015, also see para 0012).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path providing device and the method disclosed by Patel to include wherein the processor is further configured to: determine a storage space to store the plurality of map information, based on a capacity of the received plurality of map information as disclosed by Ukai to read map data faster and make it possible to perform highly accurate vehicle control (Ukai, para 0015-0016).
As to claim 9, Patel in view of Ukai teaches the path providing device of claim 1.
Patel further teaches wherein the memory comprises: 
a first memory configured to temporarily store data (see at least Patel para 0031 for memory storing information including instructions and data such as ROM, RAM); and 
a second memory configured to store data (see at least Patel para 0031 for memory such as hard-drive, optical disks).
Claims 4-8, 10-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Ukai as applied to claims 1 and 16 above, and further in view of Yoshioka (US20070198184).
As to claims 4 and 19, Patel in view of Ukai teaches the path providing device of claim 1 and the method of claim 16.
Patel modified by Ukai does not teach wherein the processor is further configured to: divide a road to a destination into multiple path sections based on characteristics of the road, and 
determine a type of map information to be used for each of the divided path sections based on the characteristics of the road.
However, in the same field of endeavor, Yoshioka teaches the map information is divided into mesh areas (see at least Yoshioka para 0122). When there is a change in the map information corresponding to the mesh ID M11 at one point, the map corresponding to the mesh ID is updated by first update map information by provider A or second update map information by provider B (see at least Yoshioka para 0128-0129). The map information selecting unit is a processing unit which selects map information suitable for the user from among plural map information provided from the providers (see at least Yoshioka para 0132-0133, 0138).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path providing device and the method disclosed by Patel and modified by Ukai to include wherein the processor is further configured to: divide a road to a destination into multiple path sections based on characteristics of the road, and determine a type of map information to be used for each of the divided path sections based on the characteristics of the road as disclosed by Yoshioka to automatically select map information suitable for the user for better vehicle control.
As to claims 5 and 20, Patel in view of Ukai and Yoshioka teaches the path providing device of claim 4 and the method of claim 19.
 Patel modified by Ukai and Yoshioka does not teach wherein the processor is further configured to: generate a first optimal path of a first path section having a first characteristic among the divided path sections by using first map information associated with the first characteristic, and generate a second optimal path of a second path section having a second characteristic among the divided path sections by using second map information associated with the second characteristic, wherein the second characteristic is different from the first characteristic. 
However, in the same field of endeavor, Yoshioka teaches map information used for guiding routes to the destination (see at least Yoshioka para 0122) and updating old map to new map with the first update map information and second update map information. The first and second update map information are different type of map information. The map information is selected based on movement histories of the user, operation histories of the car navigation, and landmark information are extracted to reflect the histories of operation/navigation (see at least Yoshioka para 0132-0134). The map type being selected may indicate land marks or indicate “standard” (see at least Yoshioka para 0135, also see para 0108 for selecting map based on type of route).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path providing device and the method disclosed by Patel and modified by Ukai to include wherein the processor is further configured to: generate a first optimal path of a first path section having a first characteristic among the divided path sections by using first map information associated with the first characteristic, and generate a second optimal path of a second path section having a second characteristic among the divided path sections by using second map information associated with the second characteristic, wherein the second characteristic is different from the first characteristic as disclosed by Yoshioka to automatically select map information suitable for the user for better vehicle control.
As to claim 6, Patel in view of Ukai and Yoshioka teaches the path providing device of claim 5.
Yoshioka further teaches wherein the first map information and the second map information are different map information received from different map information suppliers (see at least Yoshioka para 0135 for map information with landmark from provider B and standard map information from provider A).
Therefore, from the teaching of Yoshioka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to include the first map information and the second map information are different map information received from different map information suppliers, as taught by Yoshioka, to automatically select map information from different provides and choose a map suitable for the user for better vehicle control.									
As to claim 7, Patel in view of Ukai and Yoshioka teaches the path providing device of claim 5.
Yoshioka further teaches wherein the first map information and the second map information are partial map information each having a size that is equal to or smaller than a predetermined size and configured to include the divided path sections (see at least Yoshioka para 0128 for map information being partially updated with the first update map information, para 0129 for second update map information for mesh area M11, para 0122 for map information being divided into mesh areas, also see para 0133 for update map information being stored in a storage unit, i.e. a storage unit with predetermined size).
Therefore, from the teaching of Yoshioka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to include wherein the first map information and the second map information are partial map information each having a size that is equal to or smaller than a predetermined size and configured to include the divided path sections, as taught by Yoshioka, to automatically select map information from different provides and choose a map suitable for the user for better vehicle control.
As to claim 8, Patel in view of Ukai and Yoshioka teaches the path providing device of claim 4.
Yoshioka further teaches wherein the processor is further configured to: determine a path section including current vehicle location among the divided path sections, determine map information in the memory based on characteristics of the road on the determined path section, and determine an optimal path in the determined path section for guiding the vehicle by using the determined map information (see at least Yoshioka para 0107-0109 for route searching using updated map information, para 0122 for map information being divided into mesh areas, para 0128-0129 for map information being updated for mesh areas).
Therefore, from the teaching of Yoshioka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to include determine a path section including current vehicle location among the divided path sections, determine map information in the memory based on characteristics of the road on the determined path section, and determine an optimal path in the determined path section for guiding the vehicle by using the determined map information, as taught by Yoshioka, to automatically select map information from different provides and choose a map suitable for the user for better vehicle control.
As to claim 10, Patel in view of Ukai teaches the path providing device of claim 9. 
Patel modified by Ukai does not teach wherein the plurality of map information is stored in the second memory, wherein the processor is further configured to: divide a road to a destination into multiple path sections based on characteristics of the road, determine map information to be used for each of the divided path sections based on the characteristics of the road, and load the determined map information from the second memory to the first memory to generate optimal paths for each of the divided path sections.
However, in the same field of endeavor, Yoshioka teaches dividing map information into mesh areas and updating map information for individual mesh areas (see at least Yoshioka para 0122, para 0152) and extracting route information of the map information, update the map based on the type of the route indicated by the route information and generate optimal route based on updated map information for the mesh area, i.e. path section (see at least Yoshioka para 0108-0109).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the path providing device disclosed by Patel and modified by Ukai to include wherein the plurality of map information is stored in the second memory, wherein the processor is further configured to: divide a road to a destination into multiple path sections based on characteristics of the road, determine map information to be used for each of the divided path sections based on the characteristics of the road, and load the determined map information from the second memory to the first memory to generate optimal paths for each of the divided path sections as disclosed by Yoshioka to select proper map information  for better vehicle control.
As to claim 11, Patel in view of Ukai teaches the path providing device of claim 9.
Patel modified by Ukai does not teach wherein the processor is further configured to: delete, based on a vehicle passes through a path section in which map information loaded into the first memory being used, the loaded map information.
However, in the same field of endeavor, Yoshioka teaches map information being divided into predetermined mesh areas (see Yoshioka para 0122) and map data being updated for each mesh area (see at least Yoshioka para 0128-0129). In addition, Yoshioka further teaches downloading map information after map being selected, i.e. memory being deleted based on completion of a path section (see at least Yoshioka para 0133).
Therefore, from the teaching of Yoshioka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Patel and modified by Ukai to include deleting, based on a vehicle passes through a path section in which map information loaded into the first memory being used, the loaded map information, as taught by Yoshioka to reduce the storage space for map data.
As to claim 12, Patel in view of Ukai teaches the path providing device of claim 9. 
Patel modified by Ukai does not teach wherein the processor is further configured to: store information received through the communication unit in the first memory, and based on a type of information stored in the first memory, delete the information from the first memory or move the information to the second memory for storage from the first memory.
However, in the same field of endeavor, Yoshioka teaches downloading map information after map being selected (see at least Yoshioka para 0133) and update the map information and store in the update map information storage unit, i.e. second memory (see at least Yoshioka para 0133, Fig. 2).
Therefore, from the teaching of Yoshioka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Patel and modified by Ukai to include wherein the processor is further configured to: store information received through the communication unit in the first memory, and based on a type of information stored in the first memory, delete the information from the first memory or move the information to the second memory for storage from the first memory, as taught by Yoshioka to reduce the storage space for map data.
As to claim 13, Patel in view of Ukai and Yoshioka teaches the path providing device of claim 12.
Patel further teaches wherein the processor is further configured to: based on information received through the communication unit being map information having a predetermined capacity or more, store the map information in an external storage provided in at least one of the vehicle or outside the path providing device (see at least Patel para 0025 for computing devices within the vehicle providing data for navigation, para 0031 for memory storing information, para 0039 for map stored in computing device, also see Fig. 1).
As to claim 14, Patel in view of Ukai teaches the path providing device of claim 9.
Patel modified by Ukai does not teach wherein the second memory is configured to be divided into a plurality of storage spaces, and wherein a plurality of layers of the map information is separately stored in each of the plurality of storage spaces.
However, in the same field of endeavor, Yoshioka teaches map data being made up of layers of information and map information is stored in layers of information (see at least Yoshioka para 0123 for map data made up of layers of information, para 0122 for map information is stored in layers of information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Patel and modified by Ukai to include wherein the second memory is configured to be divided into a plurality of storage spaces, and wherein a plurality of layers of the map information is separately stored in each of the plurality of storage spaces, as taught by Yoshioka to store the map data so as to be accessible for vehicle navigation.
As to claim 15, Patel in view of Ukai and Yoshioka teaches the path providing device of claim 14.
 Patel further teaches wherein the processor is further configured to: determine (i) a type of memory in which each of the plurality of layers is stored (see at least Patel para 0031 for the memory may be any type capable of storing information accessible by the processor and the system and method may include different combinations of the foregoing whereby different portion of the instructions and data are stored on different types of media). 
Ukai further teaches (ii) a storage space in the second memory, based on a type or a capacity of each of the plurality of layers of the map information (see at least Ukai para 0063 for control map data stored in the second map storage, the storage capacity necessary for storing the map data can be reduced, i.e. a storage space is determined for storing map data).
Therefore, from the teaching of Ukai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Patel to include a storage space in the second memory, based on a type or a capacity of each of the plurality of layers of the map information, as taught by Ukai to reduce the storage space for map data.
Examiner’s Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
	
/YUEN WONG/Primary Examiner, Art Unit 3667